[Cite as State ex rel. Jones v. Franklin Cty. Court of Common Pleas, 2021-Ohio-133.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State ex rel. Anthony L. Jones,                        :

                 Relator,                              :

v.                                                     :                         No. 20AP-203

Franklin County Court                                  :                  (REGULAR CALENDAR)
of Common Pleas,
                                                       :
                 Respondent.
                                                       :



                                           D E C I S I O N

                                    Rendered on January 21, 2021


                 On brief: Anthony L. Jones, pro se.

                                             IN MANDAMUS
                                             ON OBJECTION

BROWN, J.
        {¶ 1} Relator, Anthony L. Jones, an inmate incarcerated at Noble Correctional
Institution at the time of filing this action, commenced this original action in mandamus
seeking an order compelling respondent, a judge of the Franklin County Court of Common
Pleas, to rule on a motion relator filed in his underlying criminal case.
        {¶ 2} Pursuant to Civ.R. 53 and Loc.R. 13(M) of the Tenth District Court of Appeals,
this matter was referred to a magistrate who issued a decision, including findings of fact
and conclusions of law, which is appended hereto. The magistrate determined that,
although relator filed an affidavit of indigency with his complaint, relator failed to file a
certified copy of the amount in his inmate account for each of the six months preceding the
filing of his complaint. R.C. 2969.25(C)(1) provides that, if an inmate filing a civil action
against a government employee seeks a waiver of the prepayment of court filing fees on the
grounds of indigency, the inmate must file a "statement that sets forth the balance in the
No. 20AP-203                                                                                2

inmate account of the inmate for each of the preceding six months, as certified by the
institutional cashier." As compliance with the provisions of R.C. 2969.25 is mandatory, the
magistrate recommended this court sua sponte dismiss relator's complaint.
       {¶ 3} Relator has filed an objection to the magistrate's decision. In his objection,
relator concedes he failed to file the documents required by R.C. 2969.25(C) with his
complaint and affidavit of indigency, but asserts that R.C. 2969.25 should not operate as "a
shield to protect the blameworthy." (Relator's Obj. at 1.) Relator contends the trial court's
failure to timely rule on his motion should excuse his failure to meet the requirements of
R.C. 2969.25(C). Relator filed a purported copy of his inmate account for the six months
preceding the complaint with his objection to the magistrate's decision.
       {¶ 4} "It is well-settled that compliance with the requirements of R.C. 2969.25 is
mandatory, and that the failure to comply with R.C. 2969.25 requires dismissal of the
action." State ex rel. Evans v. Ohio Adult Parole Auth., 10th Dist. No. 10AP-730, 2011-
Ohio-2871, ¶ 4, citing State ex rel. Washington v. Ohio Adult Parole Auth., 87 Ohio St.3d
258 (1999). Accord State ex rel. Pamer v. Collier, 108 Ohio St.3d 492, 2006-Ohio-1507,
¶ 5 (holding that the "failure to comply with R.C. 2969.25(C)(1) warrant[s] dismissal of the
complaint"). The documents required by R.C. 2969.25 "must be filed at the time the
complaint is filed," and failure to comply with the statutory requirements at filing "subjects
[the] complaint to dismissal." Hall v. Collins, 10th Dist. No. 10AP-73, 2010-Ohio-3845,
¶ 10, citing Brown v. Ohio Adult Parole Auth., 10th Dist. No. 09AP-797, 2010-Ohio-872,
¶ 11. Thus, "the failure to comply with the mandatory requirements of R.C. 2969.25 cannot
be cured." State ex rel. Hall v. Mohr, 140 Ohio St.3d 297, 2014-Ohio-3735, ¶ 5.
       {¶ 5} Following an independent review of this matter, we find the magistrate has
properly determined the pertinent facts and applied the appropriate law. We therefore
overrule the objection to the magistrate's decision and adopt the magistrate's decision as
our own, including the findings of fact and conclusions of law therein. In accordance with
the magistrate's decision, we sua sponte dismiss this action.
                                                     Objection overruled; action dismissed.

                  LUPER SCHUSTER and BEATTY BLUNT, JJ., concur.

                                 _________________
No. 20AP-203                                                                              3

                                          APPENDIX
                          IN THE COURT OF APPEALS OF OHIO

                               TENTH APPELLATE DISTRICT

State ex rel. Anthony L. Jones,               :

               Relator,                       :

v.                                            :                    No. 20AP-203

Franklin County Court                         :                (REGULAR CALENDAR)
of Common Pleas,
                                              :
               Respondent.
                                              :


                           MAGISTRATE'S DECISION

                                  Rendered on April 15, 2020


               Anthony L. Jones, pro se.


                                    IN MANDAMUS
                               ON SUA SPONTE DISMISSAL

       {¶ 6} Relator, Anthony L. Jones, has filed this original action requesting this court
issue a writ of mandamus ordering respondent, a judge of the Franklin County Court of
Common Pleas, to rule on his motion to vacate filed in his underlying criminal case on
September 26, 2019.
Findings of Fact:
       {¶ 7} 1. Relator is an inmate currently incarcerated at Noble Correctional
Institution.
       {¶ 8} 2. Relator filed this mandamus action on April 8, 2020.

       {¶ 9} 3. At the time he filed this mandamus action, relator filed an affidavit of
indigency; however, relator failed to attach thereto a copy of the amount in his inmate
account for each of the six months preceding the date he filed this mandamus action as
certified by the institutional cashier.
No. 20AP-203                                                                                               4

Conclusions of Law:
         {¶ 10} The magistrate recommends that this court sua sponte dismiss this action
because relator has failed to comply with the requirements of R.C. 2969.25(C).
         {¶ 11} In regard to filing fees, R.C. 2969.25(C) and 2969.22 distinguish between
paying the full amount of filing fees upon filing (referred to as "prepayment" of fees) and
paying the fees pursuant to periodic deductions from the inmate's account maintained by
the prison.1 Under R.C. 2969.25(C), an inmate who seeks waiver of prepayment on grounds
of indigency must file an affidavit that includes: (1) a statement of the amount in the
inmate's account for each of the preceding six months as certified by the institutional
cashier, and (2) a statement of all other cash and things of value owned by the inmate.
         {¶ 12} Compliance with the provisions of R.C. 2969.25 is mandatory and failure to
satisfy the statutory requirements is grounds for dismissal of the action. State ex rel.
Washington v. Ohio Adult Parole Auth., 87 Ohio St.3d 258 (1999); State ex rel. Zanders v.
Ohio Parole Bd., 82 Ohio St.3d 421 (1998); State ex rel. Alford v. Winters, 80 Ohio St.3d
285 (1997).
         {¶ 13} In State ex rel. Pamer v. Collier, 108 Ohio St.3d 492, 2006-Ohio-1507, the
Supreme Court of Ohio affirmed the judgment of the court of appeals from Medina County
which had dismissed the complaint of George D. Pamer, an inmate at Mansfield
Correctional Institution, for his failure to comply with the requirements of R.C. 2969.25(C).
Specifically, the court stated:
                Pamer's cashier statement did not set forth the account balance
                for the month immediately preceding his mandamus
                complaint - August 2005. See R.C. 2969.25(C)(1), which
                requires an inmate filing a civil action against a government
                employee seeking waiver of prepayment of court filing fees to
                file a "statement that sets forth the balance in the inmate
                account for each of the preceding six months, as certified by the
                institutional cashier." Pamer's failure to comply with R.C.
                2969.25(C)(1) warranted dismissal of the complaint. State ex
                rel. Foster v. Belmont Cty. Court of Common Pleas, 107 Ohio
                St.3d 195, 2005-Ohio-6184, 837 N.E.2d 777, ¶ 5.

Id. at ¶ 5-7.



1Under the statute, when the inmate has submitted the requisite affidavit of indigency, the clerk charges the
inmate's account for funds in excess of ten dollars. Following that payment, all income in the inmate's
account (excluding the ten dollars) is forwarded to the clerk each month until the fees are paid.
No. 20AP-203                                                                                   5

       {¶ 14} Likewise, in State ex rel. Ridenour v. Brunsman, 117 Ohio St.3d 260, 2008-
Ohio-854, the Supreme Court affirmed the judgment of the Ross County Court of Appeals
which had dismissed the complaint filed by William L. Ridenour because of his failure to
comply with R.C. 2969.25(C). In that case, Ridenour had filed a motion for reconsideration
attaching a statement setting forth his inmate account balance for the six months preceding
the filing of his complaint; however, the statement was not certified by the institutional
cashier.
       {¶ 15} In affirming the judgment of the appellate court, the Supreme Court stated:
                "The requirements of R.C. 2969.25 are mandatory, and failure
                to comply with them subjects an inmate's action to dismissal."
                State ex rel. White v. Bechtel, 99 Ohio St.3d 11, 2003-Ohio-
                2262, 788 N.E.2d 634, ¶ 5. Ridenour failed to comply with
                R.C. 2969.25(C)(1), which requires an inmate filing a civil
                action against a government employee seeking waiver of
                prepayment of court filing fees to file with the complaint a
                "statement that sets forth the balance in the inmate account
                of the inmate for each of the preceding six months, as certified
                by the institutional cashier."

                Moreover, although Ridenour claims that the court erred in
                failing to grant him leave to amend his complaint to comply
                with R.C. 2969.25(C)(1), he never filed a motion to amend his
                complaint. Instead, he filed a motion for reconsideration,
                which was "a nullity because his mandamus action was filed
                originally in the court of appeals, rendering App.R. 26(A)
                inapplicable." State ex rel. Washington v. Crush, 106 Ohio
                St.3d 60, 2005-Ohio-3675, 831 N.E.2d 432, ¶ 5.

Id. at ¶ 5-6.

       {¶ 16} Pursuant to the above-cited authority and because relator cannot cure this
deficiency now or at a later date, it is the magistrate's decision that this court should dismiss
relator's complaint. Further, pursuant to the above-cited authority, inasmuch as relator did
not prevail and did not establish indigency, this court should order relator to pay the costs
of the proceedings.
                                                /S/ MAGISTRATE
                                                STEPHANIE BISCA
No. 20AP-203                                                                    6

                           NOTICE TO THE PARTIES

           Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
           error on appeal the court's adoption of any factual finding or
           legal conclusion, whether or not specifically designated as a
           finding of fact or conclusion of law under Civ.R. 53(D)(3)(a)(ii),
           unless the party timely and specifically objects to that factual
           finding or legal conclusion as required by Civ.R. 53(D)(3)(b).